Citation Nr: 9921939	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative joint 
disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  In September 1992, the RO denied the veteran's original 
claim of service connection for residuals of a back injury.  

2.  In November 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back condition.  

3.  The veteran received notice of the November 1995 decision 
as well as his appellate rights; however, he failed to file a 
timely appeal.  

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the November 
1995 rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1992, the RO denied service connection for 
residuals of a back injury.  In November 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back condition.  The veteran received notice of the November 
1995 decision as well as his appellate rights; however, he 
failed to file a timely appeal.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the veteran did not 
file a Notice of Disagreement within one year of the November 
1995 notice of the November 1995 rating decision, the 
decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

At the time of the RO's November 1995 rating decision, the 
evidence consisted of the veteran's service medical records, 
VA and private medical reports and statements of the veteran.  
The veteran alleged that he injured his back in December 1967 
and was treated at a field aid station.  The service medical 
records were negative for any evidence of a back injury.  The 
first medical evidence of low back complaints are from 1992 
at which time degenerative joint disease to the lumbar and 
thoracic spine was diagnosed.  The VA and private medical 
evidence showed continued complaints and treatment of low 
back disability.  

The evidence submitted subsequent to the November 1995 rating 
decision includes VA medical evidence, statements and 
testimony of the veteran and a statement from the veteran's 
father.  Of particular interest is the statement from the 
veteran's father who noted that the veteran had not had any 
back problems prior to service.  He noted that the veteran 
started to complain about his low back and hips in 1970 at 
which time he went to their family doctor in Smithers, West 
Virginia, at the Coal Valley Medical Center.  He noted that 
the doctor was advised that the veteran had injured his back 
in service and was forced to sleep on cold steel in training, 
and that the doctor stated that it would take 20 to 25 years 
for the back disability to show up on x-ray studies.  

The Board finds that the evidence, specifically the lay 
statement from the veteran's father, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the November 1995 rating decision.  
Furthermore, the evidence is material as it is probative of 
the issue of service incurrence.  The evidence tends to 
corroborate the veteran's allegations of back complaints 
since service.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for degenerative joint disease of the lumbar 
spine.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for degenerative joint disease of 
the lumbar spine, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.  




REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

As noted hereinabove, the veteran indicated that he sought 
medical attention for low back pain as early as 1970.  
Evidence of such medical attention is not currently of 
record.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a low back disorder since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, and associate them with the 
claims folder.  In particular, the 
veteran should provide information 
concerning his family doctor who 
allegedly treated him in 1970.  

2.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that his low back disorder is due to 
injury incurred in service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

